Citation Nr: 1749576	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD), status post sent placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to September 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service connected ischemic heart disease is more severe than reflected in the currently assigned 10 percent disability rating.  The Board notes that the Veteran last underwent a VA examination for the purpose of evaluating his IHD in December 2010, over 6 years ago.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's appointed fiduciary representative and schedule the Veteran for a VA examination to determine the current nature and severity of his IHD.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  All pertinent symptomatology and findings must be reported in detail, and in accordance with the VA rating criteria. 

The examiner must address the following:

(a.)  At what level of metabolic equivalents (METs) the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a treadmill test cannot be done for medical reasons, that fact must be documented on the examination report and the examiner's estimation of the level of activity, expressed in METS and supported by examples of specific activities, such as slow stair climbing or shoveling snow, that result in cardiac symptoms is acceptable. 

(b.)  Whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  The examiner should also state whether there is evidence of congestive heart failure, and/or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray testing.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




